[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                             AUG 11, 2011
                            No. 10-11718                      JOHN LEY
                        Non-Argument Calendar                   CLERK
                      ________________________

                        Agency No. A098-381-228


GLORIA JANETH QUINTERO QUINTERO,
EDUARDO ALFONSO GUTIERREZ OSORIO,
LAURA JAZMIN GUTIERREZ QUINTERO,

                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (August 11, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Gloria Janeth Quintero Quintero, a native and citizen of Colombia, petitions

for review of the Board of Immigration Appeals’s (“BIA”) dismissal of her appeal

from the Immigration Judge’s (“IJ”) order of removal, which denied her claim for

asylum based on her treatment by the Revolutionary Armed Forces of Colombia

(“FARC”).1 Quintero claims that the BIA erred in concluding that her experiences

with the FARC did not rise to the level of past persecution. The Attorney General

moves to dismiss the petition for lack of jurisdiction. We previously granted the

Attorney General’s motion in part as to petitioner Gloria Alejandra Gutierrez

Quintero (“Alejandra”). For the reasons set forth below, we now deny the motion

as to the remaining petitioners, and we deny Quintero’s petition for review.

                                                 I.

       Quintero, her husband, Eduardo Alfonso Gutierrez Osorio (“Gutierrez”),

their older daughter, Alejandra, and their younger daughter, Laura Jazmin

Gutierrez Quintero, arrived in the United States in January 2004 on visitor-for-

pleasure visas. They were authorized to remain through July 2004.

       In May 2004, Quintero applied for asylum on the basis of membership in a


       1
         Quintero argues only that she established persecution and, thus, was eligible for asylum.
She does not challenge the denials of withholding of removal under the Immigration and Nationality
Act or relief under the Convention Against Torture. Accordingly, those issues are abandoned. See
Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that an issue is
abandoned if the initial brief fails to offer argument on it or makes only passing references to it).

                                                 2
particular social group. She asserted that she and her family were involved with

political parties and that members of the FARC had harassed her and made death

threats against her and her family. She stated that she was working at the Hospital

de la Misericordia in 2000 as a radiologist technician. One night, a 16-year-old

girl came to the hospital. The girl was the girlfriend of a guerilla leader. Some

guerillas had attacked a farm in the department of Tolima and the girl was the only

survivor. She arrived at the hospital in critical condition and died on the radiology

table. Her companions blamed Quintero and threatened that Quintero’s family

would pay for her “negligence.” They also indicated that they recognized

Quintero from her and her husband’s political activities.

      Quintero further stated that, after the incident at the hospital, she began to

receive threatening phone calls at work. She was burglarized twice, and people

identifying themselves with the Frente de Tolima claimed responsibility. The

pressure and stress led the family to relocate three months later to a village about

1.5 hours from Bogota. Quintero and Gutierrez ceased their political activities,

but Quintero continued to commute to the hospital. A few months later, the

guerillas found the family and the threats resumed. The family returned to Bogota

in the hope of “hav[ing] a normal life again,” but ultimately, they were forced to

move twice more. The family had become increasingly worried and scared, the

                                          3
girls were emotionally unstable, and they “didn’t have a life anymore.” Finally,

the family came to the United States. Among the documentation supporting her

asylum application was a note that read, “We have you and your daughters

located. You will pay for the consequences, so call the police.”

      Quintero and her family were served with Notices to Appear (“NTA”) in

August 2004, charging them with having overstayed their visas in violation of

Immigration and Nationality Act (“INA”) § 237(a)(1)(B), 8 U.S.C.

§ 1227(a)(1)(B). They admitted the allegations and conceded removability.

      At the asylum hearing, Quintero testified to the death of the patient in

September 2000. Upon the patient’s death, guerillas threatened Quintero, “saying

that they had recognized [her] through [her] political interests.”

      Quintero testified that she worked with the Community Action Board,

which served the needy, particularly in Tolima and Bogota. The Community

Action Board was affiliated with the Liberal Party. She had been a member of the

Board for approximately 15 years. Her work with the Board involved holding

“talks” and “shops,” administering vaccinations, teaching people to read, and

educating people about their civic duties and responsibilities. She said that the

guerillas did not indicate how they recognized her, but she speculated that they

might have seen her performing her work for the Board.

                                          4
      Several days after the patient’s death, individuals identifying themselves

with the 21st Front called her at the hospital. They “let [her] know . . . not to

forget what had happened to [the patient’s] body and . . . that [she] had done it on

purpose and that [she] worked for an imperialist government.” They also said that

the talks she gave in her work with the Board were “bothering them.” From the

time she began her work with the Board in 1988 until the patient’s death in 2000,

she had never had any problems with the FARC, but in this phone call, they

expressed anger about both her work with the Board and the death of the patient.

They went on to threaten her several more times over the course of three years. In

those calls, they reminded Quintero of what had happened to the patient and told

her that she or her family would pay for what she had done. The callers said that

“they knew that [Quintero] had let [the patient] down on purpose” because

Quintero disagreed with them politically, and that they would kill Quintero and

her family.

      Quintero and her family moved to Jovito in December 2000, though

Quintero continued to commute to work. After several months, the guerillas

began to call her at her new home. The family then moved back to Bogota, in a

house on the opposite side of the city from their previous home. During this

period, Quintero discontinued her work for the Board. The family stopped

                                           5
answering the telephone and talking to strangers, and for a time, they “lived in

peace.” She resumed her work with the Board in October 2003. On January 6,

2004, while her daughters were staying with a friend in the coastal town of

Barranquilla, Quintero received a phone call. The caller said that her daughters

were doing well and having a good time at the coast, but that “they w[ould] return

one of [the girls] back to [Quintero] the same way that [she] had [returned] that

colleague of theirs.” The caller also said that Quintero was considered a military

objective due to her work with the Board, and “it was time that [she] paid.”

Quintero left Colombia on January 22, 2004.

      Quintero testified that she was never kidnapped, detained, kicked, punched,

or beaten. The first threatening phone call happened immediately after the girl’s

death, and the following calls always related to the girl’s death. Quintero’s

counsel explained that being declared a “military objective” is a death threat.

      The IJ denied asylum, withholding of removal under the INA, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”), and he ordered Quintero and her

family removed to Colombia. He found that Quintero’s application and testimony

were largely consistent with each other, except with respect to the reason for the

FARC’s interest in her. He concluded that the FARC had targeted Quintero on the

                                          6
basis of her perceived “negligence” in the patient’s death, not on the basis of her

political activities. Consequently, she had not established a nexus to a protected

ground. The IJ further found that, even if Quintero’s testimony in that respect had

been credible, the threats had not been so significant or severe as to rise to the

level of past persecution. Finally, there was little evidence of an objective basis

for fearing future harm, as the FARC had little interest in Quintero for the first 12

years of her involvement with the Board, and the patient’s death had occurred

several years before the instant proceedings.

      Quintero appealed to the BIA. In September 2009, while the appeal

remained pending, Alejandra applied for adjustment of status based on her

marriage to a United States citizen. On October 1, 2009, Alejandra filed with the

BIA a “Motion to Remand” her individual proceedings in light of her pending

application and I-130 petition.

      On March 18, 2010, the BIA dismissed the appeal as to all four family

members. The BIA declined to address the question of Quintero’s credibility,

holding instead that, even if credible, her testimony did not establish past

persecution or a well-founded fear of future persecution. Quintero had received

numerous telephonic threats, but she was never threatened face-to-face or harmed,

and the letter referencing her daughters did not declare her a military objective.

                                           7
Under the circumstances, whatever the FARC’s motivation, the cumulative threats

did not rise to the level of harm required to establish past persecution.

Additionally, Quintero had not established a well-founded fear of future

persecution, as there was no evidence that the FARC had continued to seek her out

or that it would remain interested in her more than six years after the most recent

threat and almost ten years after the incident at the hospital.

      Quintero timely petitioned for review of the BIA’s decision. On August 27,

2010, the BIA entered the following “Amended Decision” sua sponte:

      To correct an error in our original decision, the Board’s order of
      March 18, 2010, in this matter is hereby vacated and the proceedings
      are reinstated upon the Board’s own motion. 8 C.F.R. § 1003.2(a).
      Through administrative error, we failed to examine the motion to
      remand pertaining only to respondent Gloria Alejandra Gutierrez
      Quintero . . . to allow her to seek adjustment of status based on her
      marriage to a United States citizen. The motion to remand for
      respondent Gloria Alejandra Gutierrez Quintero . . . was not
      considered in the Board’s March 18, 2010, decision. Subsequent to . .
      . March 18, 2010, the Board has also received evidence from
      respondent Gloria Alejandra Gutierrez Quintero . . . confirming that
      the I-130 application filed on her behalf has been approved.
             A final order in the matter is hereby issued as of this date for
      respondents Gloria Janeth Quintero Quintero, . . . Eduardo Alfonso
      Gutierrez Osorio, . . . and Laura Jazmin Gutierrez Quintero, . . .
      incorporating by reference the text of the attached vacated order.
             With respect to respondent Gloria Alejandra Gutierrez
      Quintero, . . . the motion to remand is granted and the record will be
      remanded to allow her to apply for adjustment of status.
             ORDER: The appeal is dismissed.
             FURTHER ORDER: The motion to remand pertaining to

                                           8
      respondent Gloria Alejandra Gutierrez Quintero is granted and the
      record is remanded for further proceedings.

      In December 2010, the Attorney General moved to dismiss the petition.

                                          II.

      We review questions of subject matter jurisdiction de novo. Alvarado v.

U.S. Attorney Gen., 610 F.3d 1311, 1314 (11th Cir. 2010). Our jurisdiction is

limited to review of final orders of removal. 8 U.S.C. § 1252(a)(1); Jaggernauth

v. U.S. Attorney Gen., 432 F.3d 1346, 1350 (11th Cir. 2005). If events occur

subsequent to the filing of the petition for review that deprive us of the ability to

give the petitioner meaningful relief, the case is moot and must be dismissed. Al

Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001).

      In Jaggernauth, the BIA dismissed the alien’s appeal from the IJ’s removal

order, upon which she simultaneously petitioned for review of the decision and

moved the BIA to reconsider it. Jaggernauth, 432 F.3d at 1349-50. The BIA

granted the motion to reconsider, but upheld and affirmed both the IJ’s order and

its original dismissal of the appeal, without changing the legal basis for its

decision. Id. at 1350. On review, we rejected the argument that a grant of a

motion to reconsider, coupled with an affirmance of the original removal order,

rendered the original removal order non-final. Id. at 1351. The BIA’s order on



                                           9
reconsideration explicitly upheld the original order without changing its

substance. Id. “[T]he BIA’s intent was to leave the [original removal] order, as

well as the reasoning underlying the order, intact and unmodified.” Id. We further

held, “‘Once an issue is properly raised by a petition for review of the original

decision, no purpose would be served by requiring the petitioner to raise the

identical issue again in a petition to review the BIA’s decision on the motion to

reconsider.’” Id. at 1352 (quoting Desta v. Ashcroft, 329 F.3d 1179, 1184 (10th

Cir. 2003)).

      Here, the BIA’s Amended Opinion was triggered by a sua sponte

reconsideration of the March 18th order in light of the BIA’s recognition that it

had overlooked the material fact of Alejandra’s Motion to Remand. See 8 C.F.R.

§ 1003.2(a), (b)(1). The BIA then granted Alejandra’s Motion to Remand, without

changing its decision or reasoning as to the other three petitioners. Thus, as to

Quintero, Gutierrez, and Laura, the BIA’s action closely resembled the “grant and

affirmance” at issue in Jaggernauth. Although the BIA suggested that the entire

March 18th order was vacated, it immediately reincorporated by reference the full

text of that order as against Quintero, Gutierrez, and Laura, and its Amended

Decision clearly shows its intent to reconsider the March 18th order only for the

limited purpose of addressing Alejandra’s overlooked Motion to Remand and

                                         10
vacating her removal order. The BIA did not intend to alter its decision or

reasoning in any way as to the other three petitioners. Under the circumstances,

the substance and effect of the Amended Decision were to remand Alejandra’s

proceedings while leaving her family’s removal orders and the reasoning

underlying the affirmance of those orders “intact and unmodified.” See

Jaggernauth, 432 F.3d at 1351.

      As Quintero properly raised her asylum-eligibility claim in the petition for

review of the March 18th order, “no purpose would be served by requiring [her] to

raise the identical issue again in a petition to review the BIA’s decision on the

[sua sponte] motion to reconsider.” See id. at 1352 (quotation marks omitted).

Accordingly, we deny the Attorney General’s motion to dismiss the petition as to

Quintero, Gutierrez, and Laura.

                                         III.

      Where, as here, the BIA writes a separate opinion that does not adopt the

IJ’s opinion or rely upon its reasoning, we review only the BIA’s opinion. Al

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “We will not reverse

unless the record compels a contrary conclusion.” De Santamaria v. U.S. Attorney

Gen., 525 F.3d 999, 1006 (11th Cir. 2008). Factual determinations are reviewed

under the substantial evidence test, which requires us to “view the record evidence

                                         11
in the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27

(11th Cir. 2004) (en banc). “We must affirm the BIA’s decision if it is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. at 1027 (quotation marks omitted).

      “[P]ersecution is an extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation . . . .” De Santamaria, 525 F.3d at

1008 (quotation marks omitted). “[M]ere harassment does not amount to

persecution.” Id. (quotation marks omitted). In some situations, death threats in

combination with assaults, kidnappings, or attempted attacks constitute

persecution. See id. at 1008-10 (collecting cases and ruling similarly on

petitioner’s claim). Threatening phone calls that occur in isolation or are not

clearly related to an attack, though, do not rise to the level of past persecution that

would compel reversal of the BIA’s contrary decision. See Sepulveda, 401 F.3d at

1231. Although we do not rigidly require physical injury, De Santamaria, 525

F.3d at 1008, “minor physical abuse and brief detentions do not amount to

persecution,” Kazemzadeh v. U.S. Attorney Gen., 577 F.3d 1341, 1353 (11th Cir.

2009).

      Here, Quintero’s written statement indicated that she began to receive

                                          12
threatening telephone calls at work following her patient’s death. She was

burglarized twice, and individuals identifying themselves with the Frente de

Tolima claimed responsibility. Her family relocated, but the threats resumed. The

family then relocated several more times. The statement did not describe the

content or frequency of the threatening phone calls, and it did not suggest that she

or anyone else was at home during the burglaries. Quintero also submitted a letter

that said, “We have you and your daughters located. You will pay for the

consequences, so call the police.”

      At the hearing, she testified that the first phone call she received at the

hospital merely told her “not to forget what had happened” to her patient and

accused her of letting the patient die on purpose. At some point, the callers began

to threaten to kill Quintero and her family. She said that she received “several” of

these calls over the course of three years. The callers began to contact her at

home, upon which the family moved more than once, but they “lived in peace”

after they stopped answering the phone or talking to strangers. She was never

kidnapped, detained, or physically harmed, she did not indicate that she ever was

confronted in person, and she eventually resumed her work with the Community

Action Board. A few months after she had resumed her activities, a caller told her

that she was a military objective, indicated that he or she knew the location of

                                          13
Quintero’s daughters, and threatened to kill one of the girls. Taken as a whole, the

threats and the early burglaries, without more, do not compel the conclusion that

Quintero’s experiences rose to the level of past persecution. Cf. Kazemzadeh, 577

F.3d at 1353; De Santamaria, 525 F.3d at 1008-10; Sepulveda, 401 F.3d at 1231.

      For the foregoing reasons, we deny the petition for review.

      MOTION TO DISMISS DENIED. PETITION FOR REVIEW

DENIED.




                                         14